PER CURIAM.
The final judgment appealed from is affirmed on the basis that: (1) the underlying proceeding before the Retirement Board of the City of Miami seeking accidental disability pension pursuant to Resolution No. 39802 adopted June 20,1968 was quasi-judicial in nature, De Groot v. Sheffield, 95 So.2d 912 (Fla.1957); Bloomfield v. Mayo, 119 So.2d 417 (Fla. 1st DCA 1960), and culminated in an order rendered March 7, 1975; (2) under the then-applicable and governing provisions of Florida Rules of Appellate Procedure 4.1 and 4.5c(l), the order was reviewable within sixty days from rendition; and (3) the ensuing challenge to that order commenced in the circuit court on February 25, 1976 by a complaint for declaratory relief, being more than eleven months after rendition of the administrative order, was untimely and, consequently, the circuit court lacked jurisdiction to entertain the proceeding. Central Truck Lines, Inc. v. Boyd, 106 So.2d 547 (Fla.1958).
Affirmed.